CARDINE, Justice,
specially concurring, with whom BROWN, Justice, and RAPER, Justice, Retired, join.
The only question presented on rehearing is whether the court correctly interpreted and applied § 1-22-109 and § 1-22-104, W.S.1977 to the facts of this case. A review of these facts is helpful in answering that question.
TD, a young, unwed, pregnant girl employed a doctor to deliver her baby. The doctor’s office manager MFP, wanted to adopt a baby. The doctor discussed the “possibility [of adoption at] nearly every visit” of TD. He advised MFP that “we have a baby that will be available.” On March 15,1983, seven days before the birth of baby girl D, the doctor advised TD that he knew a lawyer who handled adoptions. The doctor then testified,
“I phoned him stating that I had a young lady who was interested, asked if he would see her * * * could he see her at the same time she came for the appointment, could he please tell her about the legal aspects. I did not ask [the attorney] to prepare any form, and I did not ask [TD] to sign anything. I did ask her to please go and talk to him about the legal aspects * * *.
When TD returned from the lawyer’s office after signing a consent to adoption, the doctor testified,
“I was surprised. I did not realize she was going to sign anything that day. My only basis for sending her was for her to gain information about legal aspects of this procedure.”
The lawyer testified,
“I had been called by Doctor Reimer and advised they were in town and would be coming down to see me, the purpose being to sign a Consent for Adoption, for her to give up her parental rights to a child.”
The lawyer, who had been employed by MFP and had previously prepared the consent form, advised TD that it “would be necessary for her to sign.”
Baby girl D was born March 22, 1983. The doctor had previously told TD concerning the adoption, “you can change your mind at any time.” TD testified that she informed the doctor in the delivery room before the birth that she wanted to keep her baby. The doctor testified,
“I do not recall that exact statement. I certainly do know that she was ambivalent about this, and, you know, a part of her did not want to do this, and she may have said that to me and I do not recall that exact statement.”
Whatever the situation, the doctor admits that he lied to TD when he told her that it was too late to “keep her baby” because the adoptive parents were flying in from California. That evening, seven hours after baby girl D was born, the doctor took the baby from the hospital to his home where he delivered it to his office manager
*1375MFP and her husband LDP, the prospective adoptive parents.
During trial the judge said to the doctor, who was on the witness stand,
“THE COURT: Doctor, let me say to you, * * * who are you representing here? Don’t you realize you’ve put yourself in a predicament? I hope you don’t ever do that again. Now, were you representing the adoptive parents or were you representing this girl who had the baby? You can’t carry water on both shoulders, and that’s what you’re trying to do.”
Shortly after the birth of her baby, when it was still at the hospital, TD called the lawyer and said,
“I told him that — I asked him if the parents would change their mind on the adoption and that I wanted her back, and he told me that I was 16 years old and I wouldn’t be able to take care of a baby and also that if I wanted another baby I could have another one; and that’s when I told him that the adoptive parents can adopt another baby and they don’t have to have mine.”
The next morning TD asked to see her baby and was told it was gone. TD then checked out of the hospital fast “so I could go home and start trying to find a lawyer.”
In this case the adoptive parents contend that they should prevail because they have had possession of baby girl D for approximately three years, and because they are financially better able to provide for her. In a similar case, an eighteen-year-old unmarried natural mother signed a consent and surrendered her child to the adoptive parents. Within two or three weeks she decided it was a mistake and asked that her daughter be returned. The adoptive parents refused. The natural mother resisted the adoption and brought habeas corpus. In deciding in favor of the natural mother, the court stated,
“The hardships produced by a separation of the child and the petitioners at this time are in substantial measure the result of the petitioners’ resistance to the natural mother’s efforts to regain custody. Those hoping to become adoptive parents cannot create their best argument for keeping a child’s custody by thwarting a natural parent’s known wishes.”
and continuing, the court stated,
“Where, as here, a natural mother not represented by legal counsel at the time consent is given attempts to withdraw that consent within a few weeks and thereafter takes reasonable steps available to regain the custody of her child, neither so-called ‘vested rights’ nor superior economic or social position of the proposed adoptive parents will serve to deprive that withdrawal of legal effect.” Small v. Andrews, 20 Or.App. 6, 530 P.2d 540 (1975).
See also Adoption of Vaida, 34 Or.App. 631, 579 P.2d 313 (1978), wherein it was stated,
“Knowing and voluntary consent by a child’s parent or parents is the basis of the adoption process. The integrity of the private placement system requires that such consent be scrupulously obtained.
“The interests of the child are always a primary consideration, and it does not come easy to render a decision which appears to be inconsistent with his interests emotionally, economically, and environmentally. But we are not authorized to
“ ‘ * * * interfere with the natural relationship of parent and child upon the sole ground that the proposed adoptive parents are able to give the child superior advantages over those within the means or social status of the natural parents.’ ”
The adoptive parents also contend that TD’s consent obtained before the birth of baby girl D was irrevocable and, therefore, they should be permitted to keep TD’s baby. The contention finds little support in law. And even where the consent form is executed after the birth of a child, undue influence (over-persuasion) will result in an insufficient consent.
*1376Thus, in In Re Alsdurfs Petition, 270 Minn. 236, 133 N.W.2d 479, 481 (1965) the court stated:
“[T]he natural mother has been the victim of misguided meddling and officious pressures on the part of persons who were bent on persuading her to part with the custody of her infant daughter.
$ Jfc Sfc # ⅜! *
“From the moment Charlotte Sadler first consulted her doctor on February 5, 1962, she was subjected to pressures from every source. * * * Shortly after the birth of the child, a hospital employee, characterized by the court as a self-styled unofficial social worker, intruded herself, uninvited, into Miss Sadler’s double room for the admitted purpose of assisting Mrs. Alsdurf, a fellow employee at the hospital, to secure the infant for adoption. She joined Mrs. Alsdurf on February 27 in discussing with Miss Sad-ler the relinquishment of custody at a time when Miss Sadler was weeping and obviously distraught. The same evening the Alsdurfs’ attorney presented a consent for Miss Sadler’s signature. During all of this period, when the doctor, the welfare department, the hospital official, the adoptive mother, and her lawyer were wittingly or unwittingly bringing pressure to bear on Miss Sadler, she received no disinterested counsel designed to protect her against an ill-advised and impulsive decision at a time of physical and emotional distress.”
A physician, on ten visits over a three and one-half month period, urged a mother to dispose of her baby and referred her to a social worker who advised that it was the right thing to do. Her consent was obtained within 24 hours after a difficult birth involving cesarean section. One week after release from the hospital she contacted the doctor and began seeking return of her child. The Utah Supreme Court held the consent void. D_P_ v. Social Service & Child Welfare Department, 19 Utah 2d 311, 431 P.2d 547 (1967). See also additional cases listed in 50 A.L. R.3d 929 (1972).
[[Image here]]
The cases cited are just a few of the multitude of cases in which a natural parent seeks to regain her child. The attachment of a mother who gives birth to a child is a natural phenomenon resulting in part from pregnancy, carrying the child nine months to term and the trauma and pain of childbirth. Thus we have said,
“[T]he earliest and most hallowed of the ties that bind humanity, in all countries considered sacred, is the relationship of parent and child. Therefore, parents have the first and natural right to their children. A decree of adoption tears asunder forever the parent-child relationship and for all legal and practical purposes, that child is the same as dead to the parent affected. The parent has lost the right to ever again see the child or even know of his whereabouts. Courts cautiously guard the parent-child relationship.” Matter of Adoption of Voss, Wyo., 550 P.2d 481, 485 (1976).
At the time this matter arose, § 1-22-109, W.S.1977 was in effect and provided: “(a) A written relinquishment of the child and written consent to adoption shall be filed with the to
[[Image here]]
“(c) The consent may be signed at any time * * *
“(d) Consent to adoption and the relinquishment * * * are irrevocable.” (Emphasis added.)
Subsequently, legislation was enacted as ch. 118, 1986 S.L. of Wyoming, § 1-22-109(e), which provides:
“(e) The consent to adoption and the relinquishment of a child for adoption may be contained in a single instrument. A separate post-birth written or physical relinquishment is not required.”
Though ch. 118, 1986 S.L. of Wyoming cannot retroactively affect this case, it needs discussion. The statute was hastily written, poorly conceived, and stands alone among the statutes of the 50 states. It offers little protection to the rights of a mother who gives birth to her child. It *1377was adopted during an emotional period, in a short legislative budget session. Little consideration was given to its long-term effect upon future cases.
Sections l-22-109(c), (d) and (e) provide that a consent and relinquishment may be signed “at any time,” that such consent and relinquishment is irrevocable, and a separate post-birth written or physical relinquishment is not required. Does “at any time” mean during the first month of pregnancy, or any month, or even before conception? Can the baby now be relinquished before it is born? Having signed the consent and relinquishment, is the pregnant woman obligated to carry the baby to term, deliver the child, and hand it over? Suppose the unmarried pregnant woman marries the father before the birth of her child. According to the statute, she must give up her child for her previous consent is irrevocable. Suppose that she signs the consent when she is overwhelmed by the pregnancy, ill, distraught, confused, uncertain as to what to do, but resolves all of her concerns before birth. Can she change her mind and keep her child? Not according to the recently enacted legislation, for her consent is irrevocable and she is forever barred from having her own child. Her doctor can take the baby from the hospital, as in this case, and deliver it to strangers.
Appropriate legislation should give due consideration to the rights of both the natural and the adoptive parents. It ought to clearly spell out those rights and be fair to all.
An examination of statutes of other states relating to consent, relinquishment, its validity and the right of withdrawal are helpful. Statutes from the following states illustrating various methods of treating with these questions are as follows:
CONSENT INVALID UNLESS EXECUTED AFTER BIRTH
Nevada Revised Statutes § 127.070;
“1. All releases for and consents to adoption executed by the mother before the birth of a child are invalid.”
Florida Statutes Annot. § 63.082;
“(4) The consent shall be executed only after the birth of the child, in the presence of two witnesses, and be acknowledged before a notary public.”
Arkansas Statutes Annot. § 56-208;
“(a) The required consent to adoption shall be executed at any time after the birth of the child and in the manner following.”
Alaska Statutes § 25.23.060;
“(a) The required consent to adoption shall be executed at any time after the birth of the child in the presence of the court or in the presence of a person authorized to take acknowledgments. CONSENT INVALID UNLESS SPECIFIED TIME AFTER BIRTH Arizona Revised Statutes § 8-107;
“B. A consent given before seventy-two hours after the birth of the child is invalid.” (Emphasis added.)
Revised Code of Washington Annot. § 26.33.160;
“(4) The written consent to adoption shall be signed under penalty of perjury and shall state that:
“(a) It is given subject to approval of the court;
“(b) It has no force or effect until approved by the court;
“(c) The consent will not be presented to the court until forty-eight hours after it is signed or forty-eight hours after the birth of the child, whichever occurs later.”
Code of Virginia § 63.1-225;
“The consent of a parent for the adoption of his or her child shall not be valid unless the child be at least ten days old at the time the consent is signed.” CONSENT SIGNED BEFORE JUDGE Michigan Statutes, Annot. § 27.-3178(555.44); M.C.L.A. § 710.44;
“(1) Except as otherwise provided in this section, the consent required by section 43 shall be by a separate instrument executed before the judge of probate having jurisdiction or, at the court’s direction, before another judge of probate in this state.”
*1378Tennessee Code Annot. § 36-1-114;
“(a) All surrenders must be made before a judge in chambers of chancery or circuit court except as hereinafter provided.”
See also 10 O.S.1981 § 60.5, Oklahoma Statutes.
CONSENT MAY BE WITHDRAWN Iowa Code Annot. § 600.7;
“3. A consent to the adoption may be withdrawn prior to the issuance of an adoption decree under section 600.13 by the filing of an affidavit of consent withdrawal with the court.”
See also 74 A.L.R.3rd 435, 436 for list of states allowing absolute right of withdrawal, and 2 Am.Jur.2d Adoption § 46.
Consideration should be given to legislation of other states with a view to providing definiteness as to the rights of the parties for the protection of both the natural and adoptive parents. If no action is taken it seems clear that we can expect more controversy and more litigation of this kind.
One last comment. It has been suggested that we ignore the law and award custody to the adoptive parents because they have had possession of baby girl D for approximately three years. If that premise is valid, then we should award custody to a parent who kidnaps children and hides them for three years while bonding occurs. That would be contrary to law. We are not free to do as suggested, but must apply the law as we find it. TD’s grandmother says . TD still cries over this ordeal. This is a tragedy for both parties, and has been difficult for the Court. The result, however, is mandated by law and for the reasons stated I continue to concur.